Local Rule Notice of and Assignment
                    of Related Case in Original Proceedings
                                                                         FILED IN
      As required by the Local Rules Relating to Assignment of     1stRelated
                                                                      COURT OF    APPEALS
                                                                                Cases   to
                                                                       HOUSTON, TEXAS
and Transfers of Related Cases between the First and Fourteenth Courts of
                                                                   3/13/2015 8:34:01 PM
Appeals, I certify that the following related appeal or original proceeding    has been
                                                                   CHRISTOPHER A. PRINE
previously filed in either the First Court of Appeals:                     Clerk



      Guillory v. Seaton, LLC d/b/a Staff Management

      Appellate Case No. 01-14-00379-CV

      Trial Case No. 2012-61407A, 113th District Court, Harris County, Texas


                                        Respectfully submitted,


                                         /s/ David N. Anderson
                                        DAVID N. ANDERSON
                                        TBN: 00797951
                                        THE ANDERSON LAW FIRM
                                        4309 Yoakum
                                        Houston, TX 77006
                                        (713) 521-6563 - Telephone
                                        (888) 824-5624 – Fax
                                        danderson@lodna.net